Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendments filed 07/12/2022 have overcome all outstanding rejections under 112(b). 
Claim Objections
Claims 9-10, 14-23, 27-32 are objected to because of the following informalities:  Claims 9, 24, and 27 contain the typographical error [GaO4] which should instead be [GaO4] per page 7 of the instant specification. All claims not specifically addressed are objected to due to their dependence on an objected claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN102417301, hereinafter referred to as Zhang).
Regarding claim 26, Zhang discloses a chemically chemically strengthened glass plate obtained by chemically strengthening an aluminosilicate glass plate, (see Zhang at [0002] from the machine translation, disclosing a high-aluminosilicate glass composition suitable for … chemical strengthening), wherein a composition of the aluminosilicate glass consists of silicon oxide, aluminum oxide, alkali metal oxide, gallium oxide (see Zhang at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising SiO2, Al2O3, Na2O, and Ga2O3),  and a fining agent, wherein: the alkali metal oxide comprises lithium oxide, sodium oxide, or a combination thereof (see Zhang at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising Na2O, which examiner notes is an alkali metal oxide).
While Zhang does not explicitly disclose the gallium oxide is formed as a four-coordinated [GaO4] in the aluminosilicate glass, this is an inherent property of the gallium oxide and the gallium oxide disclosed by Zhang would necessarily be formed as a four-coordinate in the aluminosilicate glass because the composition disclosed by Zhang is substantially similar to the instantly claimed composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claims 9-10, 14-23, 27-32 contain subject matter which appears allowable over the closest prior art, and would be allowable if the above objections and were overcome. Independent claim 9 has been amended to be directed towards an aluminosilicate glass plate wherein the alkali metal oxide comprises lithium oxide. Independent claim 22 incorporates all of the limitations of the glass of independent claim 9.  Independent claim 27 specifies that the glass must have a compressive stress greater than or equal to 700 MPa. 
The closest prior art is Zhang et al. (CN102417301, hereinafter referred to as Zhang). Zhang does not disclose the inclusion of lithium oxide as an alkali oxide, therefore, claims 9 and 22 avoid Zhang as prior art. As Applicant discussed in the arguments/remarks dated 07/12/2022, all of the example disclosed by Zhang have a compressive stress in the range of 400-500 MPa (see Zhang at Tables 1-6), therefore, claim 27 avoids Zhang as prior art. 
All claims not specifically addressed contain allowable subject matter because of their dependence on a claim which contains allowable subject matter, or because they contain all of the allowable limitations of a claim which contains allowable subject matter. 
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive because of the objections and rejections detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731